Exhibit 10.1 LOAN AGREEMENT WHEREAS: · Jefferson Thachuk (the “Lender”) is the president, principal executive officer, secretary, treasurer, principal financial officer, principal accounting officer, and a member of the board of directors of Coronus Solar Inc. (the “Borrower”); · over the course of the past five years, the Lender, through a series of loans (the “Loans”), has lent the Borrower funds for working capital; · the Loans were made periodically, commencing on October 4, 2005; · the Loans were fully and timely disclosed and properly recorded as related party transactions; · the Loans were individually approved by the board of directors of the Borrower; · a detailed chronology of the Loans is attached to this Loan Agreement as Exhibit A; · as of March 31, 2010, the Loans were interest free, unsecured and due on demand; · on May 19, 2010, by way of resolution, the board of directors of the Borrower resolved that, effective April 1, 2010, the Loans be no longer interest free, and that the Loans shall accrue interest at the rate of 4% per annum; · on May 19, 2010, by way of resolution, the board of directors of the Borrower further resolved that any subsequent loans from the Lender shall accrue interest at the rate of 4% per annum; · as at March 31, 2010, the principal amount of the Loans totaled CAD $156,500; and, · as at October 19, 2010, the principal amount of the Loans totaled CAD $246,000, plus USD $6,600. 1 RESOLVED: This Loan Agreement fairly and accurately characterizes the agreement between the Lender and the Borrower. DATED:this 19th day of October, 2010. JEFFERSON THACHUK RAVEN KOPELMAN Jefferson Thachuk Raven Kopelman Lender Coronus Solar Inc., Director DAVID HOLMES KENNETH BOGAS David Holmes Kenneth Bogas Coronus Solar Inc., Director Coronus Solar Inc., Director 2 EXHIBIT A Loans from Shareholder - Jeff Thachuk As at October 19, 2010 CAD USD Date Source Principal Principal 4-Oct-05 Deposit - 13-Oct-05 Deposit - 25-Oct-05 Deposit - 1-Nov-05 Deposit - 29-Nov-05 Deposit - 14-Dec-05 Deposit - 16-Jan-06 Deposit - 25-Jan-06 Deposit - 15-Feb-06 Deposit - 8-Mar-06 Deposit - 3-Apr-06 Deposit - 1-May-06 Deposit - 16-May-06 Deposit - 29-May-06 Deposit - 2-Jun-06 Deposit - 8-Jun-06 Deposit - 30-Jun-06 Deposit - 31-Jul-06 Deposit - 29-Aug-06 Deposit - 17-Oct-06 Deposit - 31-Oct-06 Deposit - 14-Nov-06 Deposit - 28-Nov-06 Deposit - 13-Dec-06 - 19-Jun-08 Deposit - 12-Aug-08 Deposit - 22-Aug-08 Deposit - 17-Nov-08 Deposit - 12-Jan-09 Deposit - 31-Mar-09 Deposit - 28-Apr-09 Deposit - 30-Jun-09 Deposit - 10-Aug-09 Deposit - 7-Jan-10 Deposit - 1-Feb-10 Deposit - 16-Apr-10 Deposit - 4-Jun-10 Deposit - 30-Jun-10 Deposit - 31-Aug-10 Deposit - 14-Sep-10 Out-of-Pocket - 30-Sep-10 Deposit - Total CAD246,000 USD6,600 3
